Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4, 6, 8, 9-10, 15 and 18, the phrase “the body 1” lacks proper antecedent basis.  For the purpose of examination, the phrase “the vertical through body 1” is assumed.
In claim 1, line 6, the phrase “ends of which” is unclear because it is unclear what element the adjective “which” is referring to.  For the purpose of examination, the phrase “ends of the vanes” is assumed. 
In claim 1, lines 2, 4, 7, 11, 16, 17 and 19, applicant recites the phrases “modules 7”, “modules 10”, “the uppermost module 7” and “the module 10”.  It is unclear if all modules are the same or different modules by claiming “modules 7” and “modules 10”.  For the purpose of examination, the phrases “first modules 7” and “second modules 10” 
In claim 1, line 9, the phrase “the housing 2” lacks proper antecedent basis.  For the purpose of examination, the phrase “the cylindrical housing” is assumed.
In claim 1, lines 14-15, the phrase “the nozzle 17” lacks proper antecedent basis.  For the purpose of examination, the phrase “the axially positioned nozzle 17”.
In claim 2, lines 1-2, the phrase “the housing 2” lacks proper antecedent basis.  For the purpose of examination, the phrase “the cylindrical housing” is assumed.
In claim 3, lines 1-2, the phrase “the housing 2” lacks proper antecedent basis.  For the purpose of examination, the phrase “the cylindrical housing” is assumed.
In claim 4, lines 1-2 the phrase “the body 1” lacks proper antecedent basis.  For the purpose of examination, the phrase “the vertical through body 1” is assumed.
In claim 5, line 1, the phrase “the housing 2” lacks proper antecedent basis.  For the purpose of examination, the phrase “the cylindrical housing” is assumed.
In claim 6, line 2, the phrase “the body 1” lacks proper antecedent basis.  For the purpose of examination, the phrase “the vertical through body 1” is assumed.
In claim 7, line 2, the phrase “the housing 2” lacks proper antecedent basis.  For the purpose of examination, the phrase “the cylindrical housing” is assumed.
In claim 7, line 2 the phrase “the body 1” lacks proper antecedent basis.  For the purpose of examination, the phrase “the vertical through body 1” is assumed.
In claim 12, line 2 the phrase “the body 1” lacks proper antecedent basis.  For the purpose of examination, the phrase “the vertical through body 1” is assumed.


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Mueller (US 4,657,773) discloses (see Figs 1-2) an apparatus for dressing seed having cylindrical walls 10, 11 and wherein seed striking rotary table 9 and acting centripetal/centrifugal force (see column 7, lines 1-21, column 7, line 59-column 8, line 1).  Forsberg (US 2,862,511) discloses (see column 1) an apparatus for liquid treatment of granular material comprising a housing 11 with directing elements (conical spreader 16,19), discharge nozzle (pipe 49), blower 62, cover plate. Toepfer et al (US 5,993,903) discloses an apparatus for treating seed comprising vertically oriented tubular housing with first to third conical members (87, 117, 142) guiding flow and sprayer nozzles 127 and 138.  Sosnowski (WO2017/179999 or US 2019/0126321 A1) discloses a device with separation for removal of light impurities of granule material with a vertical trough .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/